Exhibit 10.31

AGREEMENT

This Agreement (this “Agreement”) is made by and between Diedrich Coffee, Inc.
(the “Company”) and Philp G. Hirsch (“Employee”).  The Company and Employee
desire to enter into this Agreement to establish the terms of Employee’s
resignation of employment from the Company.

1.                                       Effectiveness.  This Agreement and the
benefits and payments described herein are conditioned upon Employee complying
with the terms and conditions set forth in this Agreement, including Employee’s
execution and delivery to the Company of this Agreement and the release
contained herein.

2.                                       Employment Status.  Employee’s
resignation will become effective and his employment with the Company will
terminate on the close of business on January 3, 2003 (the “Resignation Date”). 
At such time, Employee agrees to relinquish the title and duties of Chief
Executive Officer, as well as any other positions he has held within the Company
and any of its subsidiaries or affiliates.

3.                                       Earned Amounts.  Upon his resignation,
Employee shall receive all compensation (including vacation pay) earned through
the Resignation Date.

4.                                       Payments.

(a)                                  Although it is not obligated to do so, the
Company, in consideration of this Agreement, will, subject to the terms and
conditions of this Agreement (including the expiration of the revocation period
set forth in paragraph 24), provide Employee with severance pay in the lump sum
amount of $77,465.67 (less all legally required deductions and withholdings).

(b)                                 except as provided in paragraphs 3 and 11
hereof, the foregoing payments shall be the only amounts which the Company shall
pay to Employee, and all other payments, wages, bonuses, incentive compensation,
promises of future compensation, claims for payments or any other forms of
compensation whatsoever are hereby waived.

5.                                       Stock Options.

(a)                                  Employee currently holds options to
purchase 25,000 shares of the Company’s common stock issued pursuant to the
Diedrich Coffee, Inc. 2000 Equity Incentive Plan (the “Equity Incentive Plan”),
all of which options are currently vested (the “Original Options”).  Pursuant to
the terms of Employee’s option grant, the Original Options will terminate and no
longer be exercisable on the two year anniversary of the Resignation Date.

(b)                                 Pursuant to the terms of that certain
Employment Agreement, dated effective as of September 1, 2002 (the “Employment
Agreement”), the Company granted Employee 120,000 options (the “Current
Options”) under the Equity Incentive Plan.  None of the Current Options have
vested, and pursuant to the terms of the option grant, all of the Current
Options would terminate on the Resignation Date.  Notwithstanding the foregoing,
in consideration of this Agreement, the Company agrees to amend the terms of the
option grant:  (i) to accelerate the vesting of 35,000 of the Current Options to
cause them to be fully vested and immediately exercisable; and (ii) to provide
that such 35,000

 

--------------------------------------------------------------------------------


 

options shall be exercisable after the Resignation Date until the two year
anniversary thereof.  The exercise price of the Current Options shall remain
unchanged.

6.                                       Healthcare Coverage.  Employee shall be
afforded the right to continue his medical benefits in accordance with the
provisions of COBRA.  Assuming Employee exercises his right to continued medical
benefits in accordance with COBRA, the Company will pay the Employee portion of
the premiums for Employee’s COBRA coverage (including the premiums for any
dependent coverage he elects), until the earlier of:  (i) the date Employee
accepts full time employment; (ii) the date he is otherwise no longer eligible
for COBRA coverage; or (iii) 12 months after the effective date of this
Agreement.  Employee agrees to advise the Company promptly upon his becoming
reemployed.

7.                                       Other Perquisites and Benefits.  All
other perquisites and employee benefits and Employee’s participation in all
other employee benefit programs of the Company which are not described herein
shall be terminated on the Resignation Date.

8.                                       Withholding and Taxes.  All payments
required to be made by the Company hereunder shall be subject to any and all
applicable withholdings, including any withholdings for any related federal,
state or local taxes.  Employee shall be responsible for any and all income
taxes or other taxes incurred by him as a result of his receipt of any payments
from the Company pursuant to the terms of this Agreement.

9.                                       Terms of Employment Agreement. 
Employee agrees that he is bound and will continue to be bound by the provisions
of Section 4.02 of his Employment Agreement.  Employee specifically acknowledges
that except as stated in this paragraph 10, the Employment Agreement is of no
further force and effect.

10.                                 Business Expenses.  Employee will be
reimbursed for all reasonable business expenses incurred by Employee prior to
the Resignation Date.  Employee shall submit all such business expenses to the
Company within 30 days of the Resignation Date.

11.                                 Company Property.  Employee agrees to return
to the Company all property of the Company, including without limitation any
documents, books, records, reports, contracts, lists, computer disks (or other
computer-generated files or data), or copies thereof, created on any medium,
prepared or obtained by Employee or the Company in the course of or incident to
Employee’s employment with the Company.

12.                                 Confidentiality.  Employee agrees to keep
the terms of this Agreement strictly confidential and agrees that he will not
disclose its terms to anyone other than his spouse or legal or financial
advisors.  To the extent that information contained in this Agreement is
disclosed to any of the foregoing, Employee agrees to condition such disclosure
on receiving a promise form them not to disclose this information unless
required to do so by law.

13.                                 Company Information.

(a)                                  Employee acknowledges that in the course of
his employment with the Company, certain factual and strategic information
specifically related to the Company and its subsidiaries (such as personnel
information, financial information, proprietary computer systems or programs,
pricing information, planned projects, marketing strategies and information
concerning pending or potential products and transactions) has been disclosed to
Employee in confidence which was for the use of the Company or any or all of its

 

2

--------------------------------------------------------------------------------


 

subsidiaries (“Company Information”).  Employee understands and agrees that he
(i) will keep such Company Information confidential at all times during and
after his employment with the Company, (ii) will not disclose or communicate
Company Information to any third party, and (iii) will not make use of Company
Information on his own behalf, or on behalf of any third party; provided that
this Agreement does not apply to information that becomes publicly available.

(b)                                 In view of the nature of Employee’s
employment and the nature of Company Information that Employee received during
the course of his employment, Employee agrees that any unauthorized disclosure
to third parties of Company Information or other violation, or threatened
violation, of this Agreement would cause irreparable damage to the confidential
status of Company Information and to the Company or any and all of its
subsidiaries, and that therefore, the Company shall be entitled to an injunction
prohibiting Employee from any such disclosure, attempted disclosure, violation
or threatened violation.  When specific Company Information becomes generally
available to the public other than by Employee’s acts or omissions, it is no
longer subject to restrictions in this paragraph.  However, Company Information
shall not be deemed to come under the exception merely because it is embraced by
more general information which is or becomes generally available to the public.

14.                                 No Claims.  Employee represents and warrants
that he has not instituted any complaints, charges, lawsuits or other
proceedings against the Company (including any of its subsidiaries, affiliates
or current or former employees) with any governmental agency, court, arbitration
agency or tribunal, and that Employee will not file any complaint, charge,
lawsuit or other proceeding against the Company or any subsidiary, affiliate or
current or former employee at any time hereafter for any act or event occurring
prior to the date of this Agreement.  Should any agency or court assume
jurisdiction of any complaint, charge, or lawsuit against the Company, its
subsidiaries or current or former employees on Employee’s behalf, Employee
agrees to request that such agency or court dismiss the matter with prejudice. 
Employee further agrees not to encourage or induce any person or employee of the
Company to assert any claim or cause of action against the Company.

15.                                 Release.  As consideration for the payments
and benefits hereunder, Employee, on behalf of himself, his successors,
executors, and heirs, hereby forever releases and discharges the Company and any
and all present and former subsidiaries, divisions, affiliates, owners,
successors in interest, shareholders, directors, officers, heirs, predecessors
in interest, assigns, agents, employees, attorneys and representatives of the
Company, from any and all causes of action, lawsuits, actions, judgments, liens,
indebtedness, damages, losses, claims, complaints (including, but not limited
to, those arising under the Age Discrimination in Employment Act and the Older
Workers Benefit Protection Act), liabilities, and demands arising on or before
the date of this Agreement, including without limitation those arising from or
attributable in any way to Employee’s employment with the Company, the
termination or resignation of Employee’s employment, or any other event
occurring prior to the date of this Agreement, and including without limitation
any claim for salary, severance pay, or other compensation (as set forth in the
Employment Agreement or otherwise) or any claim for non-vested benefits under
any employee benefit plan, whether or not heretofore brought before any state or
federal court or before any state or federal agency or other governmental
entity.  However, Employee does not release the Company from any of its
obligations pursuant to the terms of this Agreement.

Employee further agrees that this release applies to any claims for damages
incurred at any time after the date of this Agreement because of alleged acts or
omissions (which occurred on or

 

3

--------------------------------------------------------------------------------


 

before the date of this Agreement) of the Company or any and all present and
former subsidiaries, divisions and affiliated companies, successors in interest,
shareholders, officers, directors, heirs, predecessors in interest, assigns,
agents, employees, attorneys and representatives of the Company.

16.                                 Additional Waiver for California.  Employee
expressly waives and relinquishes all rights and benefits he may be afforded by
California Civil Code Section 1542 (or any comparable provisions of state and
federal law), and does so understanding and acknowledging the significance of
such specific waiver of Section 1542, which states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Thus, notwithstanding the provisions of Section 1542 and for the purpose of
implementing a full and complete release and discharge, Employee acknowledges
that this Agreement is intended to include in its effect, without limitation,
all claims which Employee does not know or suspect to exist in his favor at the
time of execution of this Agreement, and this Agreement contemplates the
extinguishment of any such claim or claims.

17.                                 Advice of Counsel.  Employee represents and
agrees that he fully understands his rights to discuss, and that the Company has
advised him to discuss, all aspects of this Agreement with his private attorney,
that Employee has carefully read and fully understands all the provisions of the
Agreement, that Employee understands its final and binding effect, that Employee
is competent to sign this Agreement, and that Employee is voluntarily entering
into this Agreement.

18.                                 Acknowledgment.  Employee represents and
agrees that in executing this Agreement he is relying solely upon his own
judgment, belief and knowledge, and the advice and recommendations of any
independently selected counsel, concerning the nature, extent and duration of
Employee’s rights and claims.  Employee acknowledges that no other individual
has made any promise, representation or warranty, express or implied, not
contained in this Agreement, to induce Employee to execute this Agreement. 
Employee further acknowledges that he is not executing this Agreement in
reliance on any promise, representation, or warranty not contained in this
Agreement.

19.                                 Binding on Successors and Assigns.  This
Agreement and the releases contained herein shall be binding on the parties,
their representatives, heirs, executors, successors, assigns and creditors, and
shall inure to the benefit of each of the parties and all of the persons and
entities covered by the releases.

20.                                 Arbitration.  Employee acknowledges and
agrees that any dispute regarding the application, interpretation or breach of
this Agreement will be subject to final and binding arbitration before
JAMS/Endispute of Orange County, which will be the exclusive remedy for such
claim or dispute.  Attorneys’ fees, costs and damages (where appropriate) shall
be awarded to the prevailing party in any dispute, and any resolution, opinion
or order of JAMS/Endispute may be entered as a judgment of a court of competent
jurisdiction.  This Agreement shall be admissible in any proceeding to enforce
its terms.

21.                                 Severability.  Should any provision of this
Agreement be found, held, declared, determined, or deemed by any court of
competent jurisdiction to be void, illegal, invalid or unenforceable under

 

4

--------------------------------------------------------------------------------


 

any applicable statute or controlling law, the legality, validity, and
enforceability of the remaining provisions will not be affected and the illegal,
invalid, or unenforceable provision will be deemed not to be a part of the
Agreement.

22.                                 Governing Law.  This Agreement shall be
construed and interpreted in accordance with California law.

23.                                 Entire Agreement.  This Agreement, and the
provisions of the Employment Agreement incorporated herein, contains the entire
agreement and understanding between Employee and the Company regarding the
matters set forth herein and replaces all prior agreements, arrangements and
understandings, written or oral.  Neither Employee nor the Company shall be
bound or liable for any representation, promise or inducement not contained in
this Agreement.  This Agreement cannot be amended, modified, supplemented, or
altered, except by written amendment or supplement signed by Employee and the
Company.

24.                                 Revocation Period.  Employee acknowledges
that he has been given 21 days from receipt of this Agreement to consider
signing it (although Employee may, by his own choice, execute this Agreement
earlier).  Employee understands that he has 7 days following the signing of this
Agreement to revoke it in writing and that this Agreement is not effective or
enforceable until the revocation period has expired.  To be effective, any such
written revocation shall be personally delivered to Paul C. Heeschen or may be
faxed to Mr. Heeschen at (949) 721-7500.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
this 3rd day of January 2003.

 

 

 

 

 

DIEDRICH COFFEE, INC.

 

 

 

 

 

By:

/s/ Paul C. Heeschen

 

 

 

Paul C. Heeschen

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

/s/ Philip G. Hirsch

 

Philip G. Hirsch

 

6

--------------------------------------------------------------------------------